1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
2

3                                        ) Case No.
                                         )
4      PHILIP BERARDI, individually and
       on behalf of all others similarly )
5      situated,                         ) 2:18-cv-05797-MRW
                                         )
6      Plaintiff,
                                         ) ORDER OF DISMISSAL
7      vs.                               )
                                         )
8      CAVALRY PORTFOLIO
9
       SERVICES, LLC, and DOES 1-10, )
       inclusive,                        )
10                                       )
       Defendant(s).
                                         )
11
                                         )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety, with prejudice as to the named Plaintiff,
15
     PHILIP BERARDI, and without prejudice as to the Putative Class alleged in the
16
     First Amended Class Action Complaint (Doc. No. 15), pursuant to Federal Rule
17
     of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
18
     attorneys’ fees.
19                                              Dated this ____________________
                                                             10/9/2018
20

21

22                                               _______________________________
                                                  Honorable Judge of the District Court
23
                                                  Michael R. Wilner
24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
